Citation Nr: 0403304	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The matter, as addressed below, is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case as to the 
veteran's claim of entitlement to special monthly pension.  
In this case, the veteran has been assigned a permanent and 
total disability evaluation for pension purposes since April 
1999.  His principal disability as classified by the RO 
consists of chronic pulmonary disease and is rated as 100 
percent disabling.  The veteran has an additional nonservice-
connected disability of osteopenia, individually rated by the 
RO as 10 percent disabling.  
The veteran contends that his osteopenia is more disabling 
than the 10 percent evaluation currently assigned.  The Board 
finds that a VA examination addressing the severity of the 
veteran's oseopenia is warranted and necessary.  38 C.F.R. 
§ 3.159(c)(4) (2003).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The veteran should be scheduled for a 
VA medical examination for the purpose of 
determining the nature and severity of 
his osteopenia, including how many joints 
are affected.  The RO should forward the 
veteran's claims file to the VA examiner.  
With regard to the veteran's osteopenia, 
the examiner should perform radiological 
studies deemed necessary.  The 
examination should include range of 
motion studies, commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, and 
specific information as to the frequency 
and duration of incapacitating episodes 
in the past 12 months.  The examiner 
should also specifically state if 
swelling and muscle spasm are present.  
Finally, the examiner should state 
whether the veteran's disability is such 
that he is substantially confined to his 
dwelling.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to a 
special monthly pension.  In so doing, 
the RO should assign a disability 
evaluation for the veteran's 
osteopenia.  If the determination of 
the claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




